Opinion by
Kincheloe, J.
It was stipulated between counsel that the institute in question is a “society or institution incorporated or established solely for *324religious purposes.” According to the testimony of the president of the importing society, who is also Pastor of the Japanese Independent Church of Orange County, the purpose of the society is to further Christian education by giving lectures and prayer meetings, and instruction in the life of Christ, etc. He stated that these leaflets are given out as announcements and sometimes as instructions, being distributed at the lectures of the society; that moving pictures are shown under the auspices of the society; and that no charges are made for admission to such lectures. On the record presented the claim for free entry under paragraph 1631 was sustained.